DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed August 16, 2021 has been entered.  Claims 2-8, 10, 11, 13-15 and 19 are canceled.  Claims 1, 9, 12, 16-18 and 20-29 are currently pending.

Response to Arguments
	Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112(b) is thereby withdrawn.
	Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 103 is hereby withdrawn.
	Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 102(a)(1) is hereby withdrawn.
	Accordingly, following the Examiner’s amendment detailed below, claims 1, 9, 12, 16-18 and 20-29 are free of the art and allowable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Roger Browdy on September 15, 2021.

The application has been amended as follows: 
(1). REPLACE claim 23 with: 
“A scented product containing a perfuming agent, in the form of a perfume, an eau de parfum, an eau de toilette, a hygienic product, a cosmetic product, or a soap, comprising a composition according to claim 20, wherein said perfuming agent is said compound (-)-9 or (-)-8 and wherein said at least one other ingredient is suitable for formulating a scented product which is a perfume, an eau de parfum, an eau de toilette, a hygienic product, a cosmetic product, or a soap.”

(2). Claim 29, REPLACE lines 13 and 14 with “the method comprising applying the scented product to the skin, applying the scented product on a surface, or diffusing the scented product in an environment.”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, 12, 16-18 and 20-29 of the instant application claim a composition comprising a mixture of isomers of 2-octylcyclopropyl-1-carboxylic acid as 
The closest related prior art is SU-406543 A (of record) and Kaiser et al. U.S. Patent No. 3,059,020 (of record).
Claims 1, 4, 9, 12, 16-18 and 24 SU-406543 teaches a new medicine that is proposed for treating fungus infection of the skin consisting of 2-octylcyclopropanecarboxylic acid (octicyl) and is active at dilutions of 1:50000 against micro spores and 1:25000 against Trichophyton and Achorion (English abstract). SU-406543 teaches that octicyl consists of a colorless oily liquid with characteristic faint odor which is soluble in ethanol and most organic solvents (English abstract). SU-406543 teaches that octicyl is employed as a 0.5-5% emulsified ointment or as an alcohol solution wherein the former is applied in the evening, the latter during the day (English abstract).  Thus SU-406543 teaches a composition comprising 2- octylcyclopropanecarboxylic acid having a characteristic faint odor in the form of an emulsion or an alcoholic solution. Moreover, SU-406543 teaches a composition comprising 2-octylcyclopropanecarboxylic acid and another component suitable for formulating a scented product, cosmetic, pharmaceutical, veterinary, phytosanitary, hygienic, cleaning, or washing composition as claimed in the instant claims. Moreover, the product of SU-406543 is specifically a scented product, a cosmetic formulation or a hygienic product as it is in the form of emulsified ointment or an alcoholic solution for application to the skin and moreover specifically contains the same compounds as claimed which SU-406543 specifically teaches has a faint characteristic odor. 
Kaiser et al. teaches preparing compounds by first preparing compositions comprising alkyl-cyclopropanecarboxylic acids (column 2 lines 5-26). Kaiser et al. teaches that due to the structure, alkyl-cyclopropanecarboxylic acid compounds may be present as mixtures of cis-trans isomers and further as d, | optical isomers (column 1 line 68-column 2 line 4). Kaiser et al. teaches that the appropriate vinyl substituted starting material which is known or prepared by methods known in the art is condensed with ethyl diazoacetate to give a mixture of the cis-trans isomeric ethyl substituted-cyclopropanecarboxylates, and then these esters are saponified by refluxing with an aqueous alcoholic solution of an alkali metal hydroxide to give the corresponding cyclopropane carboxylic acids as a mixture of cis-trans substituted cyclopropane carboxylic acids which may further be separated into cis and trans counterparts (column 2 lines 5-34).  Example 4 of Kaiser et al. specifically teaches the preparation of 2-n-octylcyclopropylamine which requires the preparation of a composition comprising 2-n-octylcyclopropanecarboxylic acid (column 5 lines 10-40). Thus Kaiser et al. specifically teaches the preparation of the mixture of cis-trans isomers of 2-n-octylcyclopropylamine which requires the preparation of compositions comprising separated cis or trans isomers of 2-octylcyclopropanecarboxylic acid, as well as the cis-trans mixtures of 2-octylcyclopropanecarboxylic acid (column 2 lines 5- 58). Thus Kaiser et al. teaches compositions consisting of Formula Il, Ill, IV and V (cis-trans mixtures); Formula Il and Ill (separated cis isomers); and Formula IV and V (separated trans isomers).

Thus the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1, 9, 12, 16-18 and 20-29 are allowed.  Claims 2-8, 10, 11, 13-15 and 19 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM